 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    US Bank National Association, as Legal            No. 2:21-cv-01055-KJM-JDP
      Title Trust for Trustee for Truman 2016,
11    SC6 Title Trust,
12                       Plaintiff,                     ORDER
13            v.
14    Linda Rose Expose,
15                       Defendant.
16

17           The court recently remanded this action to Stanislaus County Superior Court and denied

18   defendant’s motion to proceed in forma pauperis. See Order (June 17, 2021), ECF No. 3. Now

19   defendant, acting without counsel, filed objections to that order, which the court construes as a

20   motion for reconsideration of its previous order. See ECF No. 4. Plaintiff appears to raise the

21   same allegations as in her notice of removal. See ECF No. 1. She insists this court has

22   jurisdiction, but nowhere does she provide a basis for this court’s exercise of matter jurisdiction,

23   see generally id. “An order remanding a case to the State court from which it was removed is not

24   reviewable on appeal or otherwise.” Corral v. Select Portfolio Servicing, Inc., 878 F.3d 770, 775

25   n.2 (9th Cir. 2017). Because the court does not have jurisdiction to consider defendant’s motion,

26   it is denied.

27           This order resolves ECF No. 4.

28   DATED: July 15, 2021.
